Carpenter, J.
This is an action on a judgment rendered by a justice of the peace. The justice died without making a formal record of the judgment. The plaintiff offered in evidence a writ in his favor against the defendant, dated May 12th, 1869, returnable on the 29th, which seems to have been duly served. Attached to the writ was an account in the hand-writing of the plaintiff’s clerk against the defendant for $100. This writ was found among the papers of the justice. The plaintiff also introduced an execution, where found does not appear, signed by the justice, dated May 31st, 1869,-for the sum of $100 damages, and for the sum of $4.01 costs, which described the judgment as having been rendered on said 31st day of Maja It did not appear that any other writ was ever issued in favor of the plaintiff against the defendant before the bringing of the present action.
To the admission of all this evidence the defendant objected, but it was received subject to the objection. The court held that there was not legal evidence of the judgment and the plaintiff appealed.
*541The statute (Gen. Statutes, p. 440, sec. 84,) provides that “ when any suit has been heard and determined by a justice of the peace, who shall have neglected to make a record of the same, his files and minutes thereof shall be admissible as evidence, in all actions brought on such judgment after his decease or removal from the state.” The object of this statute is obvious; it is to enable a party in such cases to prove a judgment without a formal record. The mischief aimed at is apparent. It is a remedial statute and should be so construed as to advance the remedy and suppress all the mischief within its letter and spirit.
How far did the legislature intend to go? Was it intended that there should b.e in the minutes a reference to all the minor details of a formal judgment? Or was it intended that if there were minutes showing that a judgment was actually rendered with the date and the amount, the parties should have the benefit of a judgment? If the former, then it would seem to be necessary that they should show the appearance of the parties, the adjournments from time to time, if any, the pleadings, the decision of the court, damages, costs, and the date. Minutes so full, if signed by the justice, would constitute a record independent of the statute. O'Connell v. Hotchkiss, 44 Conn., 51. But we think the statute does not require that the minutes should be technically full and accurate; that it intended to dispense with record proof and open such cases to proof of an inferior character. To give effect to such evidence and carry out the intention of the legislature, we must hold that if the evidence satisfies the trier that a judgment of a certain amount was actually rendered, and that fact is found, it will be followed by the same legal consequences that follow a judgment proved by a record.
Ordinarily the minutes note the adjournments, the appearance of the parties, default or nonsuit as the case may be, the decision, damages, and costs. In this case there are no entries of minutes on the file. What is known is gathered from the files including the execution. From them we have all the elements of a valid judgment — the parties, the *542decision, the amount, damages and costs, and the^date. Some incidental circumstances appear only by inference or intendment,- — ■ the appearance of the parties, and whether judgment was rendered upon default or after trial. That the plaintiff appeared may be presumed. From the fact that the files show no pleadings perhaps it is a fair inference that the defendant made default. But thisis not important. The material fact, a judgment, clearly appears.
But the files fail to show an adjournment, and the judgment appears to have been rendered two days after the return day of the writ. That fact occasions some doubt; but we have finally come to the conclusion that it is not necessarily fatal to the plaintiff’s case.
A record imports verity and must be complete in itself. If it was the intention of the legislature that the same strict and rigid rules should be applied to files and minutes admitted in evidence under the statute, then it is agreed that the defect would be fatal. Such a construction however would in many instances defeat the manifest intention of the legislature, and we think that the statute should receive a more liberal construction. It clearly authorizes the judgment to be proved by other evidence than the pro? duction of the record. If so it is reasonable to presume that it contemplates that some incidental and minor circumstances, which ordinarily appear of record, may be supplied by intendment, or by way of inference from the facts disclosed by the files and minutes. The matter of adjournment may well be regarded as of this class. The files produced furnish strong evidence that the judgment rendered on the 31st day of May was rendered on the writ returned on the 29th. The amount demanded in the writ is $100. The account filed with it is for just $100, and the judgment described in the execution was for that amount. John H. Post is described in the writ as garnishee, and the officer’s return on the execution shows that John II. Post as garnishee paid about $40 on the execution.
In addition to this the court finds that “ it did not appear from the evidence that any other writ was ever issued in *543favor of the plaintiff and served on the defendant before the bringing of the present action.” This, although a species’ of negative finding, is nearly equivalent to a direct finding that this was the only writ. Had there been another it could easily have been shown. If- so important a fact existed we must presume that the defendant would have shown it. There is no presumption that there was another writ, while there is some presumption that there was not. It would be unusual for two. suits in assumpsit between the same parties to be pending at the same time, the writ in one returnable, on a Saturday arid the other on the Monday following. Assuming that there was but one writ, the evidence is well nigh conclusive that the writ, judgment and execution are parts of one and the same proceeding.
When it is clear that a judgment exists it is the duty of the court to make every reasonable intendment in favor of sustaining it. Upon that principle, in a case like this, the court , ought to presume an adjournment from Saturday, until Monday, unless the discrepancy is in some other way accounted for.
But this is mainly an inference of fact; and we cannot reverse a judgment or grant a new trial merely because the court failed to draw the proper inference from evidential facts. We are to look then and see just what was done in the court below.
The evidence was at first admitted subject to objection. The final conclusion of the court is in these words: “ Upon the foregoing facts the court held that there was not legal evidence of the judgment.” There may be some doubt as to what the judge really intended by this. If he meant sufficient evidence we should suppose that he would have said so. There is a clear distinction between legal evidence and sufficient evidence. They are not convertible terms. Sufficient evidence is of course legal, but legal evidence may be and often is clearly insufficient. One term applies to its admissibility and the other to its Weight. Legal evidence is admissible; if not legal it is not admissible. As we interpret the record the court practically rejected the *544evidence, probably on the ground that it did not expressly cover every point essential to a complete record. As the omissions are of such a character that they may be supplied inferentially from the facts which do appear or by reasonable intendment, we think the court erred.
As it was competent for the court to have found from the evidence that there was a legal judgment, we cannot say that no injustice was done.
There is error in the judgment and it is reversed.
In this opinion the other judges concurred.